
	
		II
		110th CONGRESS
		1st Session
		S. 1488
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Coleman (for himself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the definition of independent
		  student for purposes of the need analysis in the Higher Education Act of 1965
		  to include older adopted students.
	
	
		1.Short titleThis Act may be cited as the
			 Fostering Adoption to Further Student
			 Achievement Act.
		2.Amendment to
			 independent studentSection
			 480(d) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(d)) is
			 amended—
			(1)in paragraph (6), by striking
			 or after the semicolon;
			(2)in paragraph (7), by striking the period at
			 the end and inserting ; or; and
			(3)by adding at the end the following:
				
					(8)was adopted from the foster care system
				when the individual was 13 years of age or
				older.
					.
			
